 



Exhibit 10.2

 

Richard Pyontek

16 Alden Circle

West Caldwell, NJ 07006

 

June 24, 2011

 

Dear Rick:

 

We are pleased to confirm our offer and your acceptance of the Director of
Accounting position with SYMS. In this capacity you will report directly to
Sissy Geiger, VP, Controller. Please review the following employment
arrangements:

 

Start date: July 18, 2011     Base Compensation: An annualized salary of
$160,000, paid through bi-weekly payroll periods.       Vacation: One week
(August 22 – 26) for the remainder of calendar year 2011; three weeks annually
effective January 1, 2012.     Benefits: Your benefits will include those
normally accorded exempt salaried co-workers of SYMS Corp.  A benefits package
will be sent to you under separate cover; we will review your benefits plan in
detail upon your start date.  However, if you have questions prior please feel
free to contact me at (201) 902-9600, ext 166.     Severance: You will be
entitled to severance equal to three months salary should your employment be
terminated without cause due to a sale of the company.

 

This offer in no way changes your status as an at-will employee as set forth in
our Co-worker Handbook. Please fax the signed acceptance to (201) 902-0758. If I
can answer any questions please feel free to call me.

 

Sincerely,   /s/ Ann M. Keefe   Ann M. Keefe   Senior Vice President, Human
Resources

 

Accepted: /s/ Richard Pyontek Date:     6/28/11         Richard Pyontek    

 

 

 